


110 HR 7016 IH: Susan B. Anthony Prenatal

U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7016
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2008
			Mr. Franks of Arizona
			 (for himself, Mr. Taylor,
			 Mr. Fortenberry,
			 Mr. Lipinski,
			 Mr. Smith of Texas, and
			 Mr. Pence) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To prohibit discrimination against the unborn on the
		  basis of sex or race, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Susan B. Anthony Prenatal
			 Nondiscrimination Act of 2008.
		2.Findings and
			 Constitutional authority
			(a)FindingsThe Congress makes the following
			 findings:
				(1)Sex
			 discrimination findings
					(A)Women are a vital part of American society
			 and culture and possess the same fundamental human rights and civil rights as
			 men.
					(B)United States law
			 prohibits the dissimilar treatment for males and females who are similarly
			 situated and prohibits sex discrimination in various contexts, including the
			 provision of employment, education, housing, health insurance coverage, and
			 athletics.
					(C)Sex is an
			 immutable characteristic, and is ascertainable at the earliest stages of human
			 development through existing medical technology and procedures commonly in use,
			 including maternal-fetal bloodstream DNA sampling, amniocentesis, chorionic
			 villus sampling or CVS, and medical sonography. In addition to
			 medically assisted sex-determination carried out by medical professionals, a
			 growing sex-determination niche industry has developed and is marketing
			 low-cost commercial products, widely advertised and available, that aid in the
			 sex determination of an unborn child without the aid of medical professionals.
			 Experts have demonstrated that the sex-selection industry is on the rise and
			 predict that it will continue to be a growing trend in the United States. Sex
			 determination is always a necessary step to the procurement of a sex-selection
			 abortion.
					(D)A
			 sex-selection abortion is an abortion undertaken for purposes of
			 eliminating an unborn child of an undesired sex. Sex-selection abortion is
			 barbaric, and described by scholars and civil rights advocates as an act of
			 sex-based or gender-based violence, predicated on sex discrimination. By
			 definition, sex-selection abortions do not implicate the health of the mother
			 of the unborn, but instead are elective procedures motivated by sex or gender
			 bias.
					(E)The targeted
			 victims of sex-selection abortions performed in the United States and worldwide
			 are overwhelmingly female. The selective abortion of females has been termed
			 female infanticide and is defined by the United Nations
			 Children’s Fund and the United Nations Population Fund (UNPFA) in its 2005
			 Programme of Action of the International Conference on Population and
			 Development as the intentional killing of unborn females due to the preference
			 for male offspring or son preference. According to the UNPFA,
			 son preference is reinforced by the low value associated, by some segments of
			 the world community, with female offspring. Those segments tend to regard
			 female offspring as financial burdens to a family over their lifetime due to
			 their perceived inability to earn or provide financially for the family unit as
			 can a male. In addition, due to social and legal convention, female offspring
			 are less likely to carry on the family name. Son preference is
			 one of the most evident manifestations of sex or gender discrimination in any
			 society, undermining female equality, and fueling the elimination of females’
			 right to exist in instances of sex-selection abortion.
					(F)Sex-selection
			 abortions are not expressly prohibited by United States law and the laws of 48
			 States. Sex-selection abortions are performed in the United States. In a March
			 2008 report published in the Proceedings of the National Academy of Sciences,
			 Columbia University economists Douglas Almond and Lena Edlund examined the sex
			 ratio of United States-born children and found evidence of sex
			 selection, most likely at the prenatal stage. The data revealed obvious
			 son preference in the form of unnatural sex-ratio imbalances
			 within certain segments of the United States population, primarily those
			 segments tracing their ethnic or cultural origins to countries where
			 sex-selection abortion is prevalent. The evidence strongly suggests that some
			 Americans are exercising sex-selection abortion practices within the United
			 States consistent with discriminatory practices common to their country of
			 origin, or the country to which they trace their ancestry. While sex-selection
			 abortions are more common outside the United States, the evidence reveals that
			 female feticide is also occurring in the United States.
					(G)The American
			 public supports a prohibition of sex-selection abortion. In a March 2006 Zogby
			 International poll, 86 percent of Americans agreed that sex-selection abortion
			 should be illegal, yet only two States have proscribed sex-selection
			 abortion.
					(H)Despite the
			 failure of the United States to proscribe sex-selection abortion, the United
			 States Congress has expressed repeatedly, through Congressional resolution,
			 strong condemnation of policies promoting sex-selection abortion in the
			 Communist Government of China. Likewise, at the 2007 United
			 Nation’s Annual Meeting of the Commission on the Status of Women, 51st Session,
			 the United States’ delegation spearheaded a resolution calling on countries to
			 eliminate sex-selective abortion, a policy directly contradictory to the
			 permissiveness of current United States’ law, which places no restriction on
			 the practice of sex-selection abortion. The 2005 Annual Report of the United
			 Nations Population Fund reflects agreement with the United States’ position,
			 stating that aborting a girl child is gender-based
			 violence, one of the most pervasive human rights abuses,
			 and the most extreme form of violence against women. The United
			 Nations Commission on the Status of Women has urged governments of all nations
			 to take necessary measures to prevent … prenatal sex
			 selection.
					(I)A 1990 report by
			 Harvard University economist Amartya Sen, estimated that more than 100 million
			 women were demographically missing from the world as early as
			 1990 due to sexist practices, including sex-selection abortion. Many experts
			 believe sex-selection abortion is the primary cause. As of 2008, estimates of
			 women missing from the world range in the hundreds of millions.
					(J)Countries with
			 longstanding experience with sex-selection abortion—such as the Republic of
			 India, the United Kingdom, and the People’s Republic of China—have enacted
			 complete bans on sex-selection abortion, and have steadily continued to
			 strengthen prohibitions and penalties. The United States, by contrast, has no
			 law in place to restrict sex-selection abortion, establishing the United States
			 as affording less protection from sex-based feticide than the Republic of India
			 or the People’s Republic of China, whose recent practices of sex-selection
			 abortion were vehemently and repeatedly condemned by United States
			 congressional resolutions and by the United States’ Ambassador to the
			 Commission on the Status of Women. Public statements from within the medical
			 community reveal that citizens of other countries come to the United States for
			 sex-selection procedures that would be criminal in their country of origin.
			 Because the United States permits abortion on the basis of sex, the United
			 States may effectively function as a safe haven for those who
			 seek to have American physicians do what would otherwise be criminal in their
			 home countries—a sex-selection abortion, most likely late-term.
					(K)The American
			 medical community opposes sex-selection abortion. The American College of
			 Obstetricians and Gynecologists, commonly known as ACOG, stated
			 in its February 2007 Ethics Committee Opinion, Number 360, that sex-selection
			 is inappropriate for family planning purposes because sex-selection
			 ultimately supports sexist practices. Likewise, the American
			 Society for Reproductive Medicine has opined that sex-selection for family
			 planning purposes is ethically problematic, inappropriate, and should be
			 discouraged.
					(L)Sex-selection
			 abortion results in an unnatural sex ratio imbalance. An unnatural sex ratio
			 imbalance is undesirable, due to the inability of the numerically predominant
			 sex to find mates. Experts worldwide document that a significant sex ratio
			 imbalance in which males numerically predominate can be a cause of increased
			 violence and militancy within a society. Likewise, an unnatural sex ratio
			 imbalance gives rise to the commoditization of humans in the form of human
			 trafficking, and a consequent increase in kidnapping and other violent
			 crime.
					(M)Sex-selection
			 abortions have the effect of diminishing the representation of women in the
			 American population, and therefore, the American electorate.
					(N)Sex-selection
			 abortion reinforces sex discrimination and has no place in a civilized
			 society.
					(2)Racial
			 discrimination findings
					(A)Minorities are a
			 vital part of American society and culture and possess the same fundamental
			 human rights and civil rights as the majority.
					(B)United Sates law
			 prohibits the dissimilar treatment of persons of different races who are
			 similarly situated. United States law prohibits discrimination on the basis of
			 race in various contexts, including the provision of employment, education,
			 housing, health insurance coverage, and athletics.
					(C)A
			 race-selection abortion is an abortion performed for purposes of
			 eliminating an unborn child because the child or a parent of the child is of an
			 undesired race. Race-selection abortion is barbaric, and described by civil
			 rights advocates as an act of race-based violence, predicated on race
			 discrimination. By definition, race-selection abortions do not implicate the
			 health of mother of the unborn, but instead are elective procedures motivated
			 by race bias.
					(D)No State has
			 enacted law to proscribe the performance of race-selection abortions.
					(E)Race-selection
			 abortions have the effect of diminishing the number of minorities in the
			 American population and therefore, the American electorate.
					(F)Race-selection
			 abortion reinforces racial discrimination and has no place in a civilized
			 society.
					(3)General
			 finding
					(A)The history of the
			 United States includes examples of both sex discrimination and race
			 discrimination. The people of the United States ultimately responded in the
			 strongest possible legal terms by enacting constitutional amendments correcting
			 elements of such discrimination. Women, once subjected to sex discrimination
			 that denied them the right to vote, now have that right guaranteed by the 19th
			 amendment. African-Americans, once subjected to race discrimination through
			 slavery that denied them equal protection of the laws, now have that right
			 guaranteed by the 14th amendment. The elimination of discriminatory practices
			 has been and is among the highest priorities and greatest achievements of
			 American history.
					(B)Implicitly
			 approving the discriminatory practices of sex-selection abortion and
			 race-selection abortion by choosing not to prohibit them will reinforce these
			 inherently discriminatory practices, and evidence a failure to protect a
			 segment of certain unborn Americans because those unborn are of a sex or racial
			 makeup that is disfavored by some segments of American society. Sex-selection
			 and race-selection abortions trivialize the value of the unborn on the basis of
			 sex or race, reinforcing sex and race discrimination, and coarsening society to
			 the humanity of all vulnerable and innocent human life, making it increasingly
			 difficult to protect such life. Thus, Congress has a compelling interest in
			 acting—indeed it must act—to prohibit sex-selection abortion and race-selection
			 abortion.
					(b)Constitutional
			 authorityIn accordance with the above findings, Congress enacts
			 the following pursuant to Congress’ power under section 2 of the 13th amendment
			 and section 5 of the 14th amendment to enforce those amendments, including the
			 prohibition on government action denying equal protection of the laws, and the
			 power to pass all legislation necessary and proper for the carrying into
			 execution of these powers.
			3.Discrimination
			 against the unborn on the basis of race or sex
			(a)In
			 generalChapter 13 of title
			 18, United States Code, is amended by adding at the end the following:
				
					249.Discrimination
				against the unborn on the basis of race or sex
						(a)In
				generalWhoever knowingly—
							(1)performs an
				abortion knowing that such abortion is sought based on the sex, gender, color
				or race of the child, or the race of a parent of that child;
							(2)uses force or the
				threat of force to intentionally injure or intimidate any person for the
				purpose of coercing a sex-selection or race-selection abortion, or attempts to
				do so; or
							(3)solicits or
				accepts funds for the purpose of financing a sex-selection abortion or a
				race-selection abortion;
							shall be
				fined under this title or imprisoned not more than 5 years, or both.(b)Civil
				remedies
							(1)Injunctive
				reliefThe Attorney General
				may in a civil action obtain appropriate prospective injunctive relief to
				enjoin a violation of subsection (a).
							(2)Loss of Federal
				FundingA violation of subsection (a) shall be deemed for the
				purposes of title VI of the Civil Rights Act of 1964 to be discrimination
				prohibited by section 601 of that Act.
							(3)Private Cause of
				ActionThe father, if married
				to the mother at the time she receives a sex-selection abortion or a
				race-selection abortion, or, if the mother has not attained the age of 18 years
				at the time of the abortion, the maternal grandparents of the unborn, may on
				behalf of the unborn in a civil action obtain appropriate relief with respect
				to a violation of subsection (a). The court may award a reasonable attorney’s
				fee as part of the costs in an action under this paragraph. Appropriate relief
				includes money damages for all injuries (whether psychological, physical, or
				financial, including loss of companionship and support) occasioned by the
				violation.
							(c)Reporting
				requirementA physician, physician’s assistant, nurse, counselor,
				or other medical or mental health professional shall report known or suspected
				violations of any of this section to appropriate law enforcement authorities.
				Whoever violates this requirement shall be fined under this title or imprisoned
				not more than 1 year, or both.
						(d)Expedited
				considerationIt shall be the duty of the United States district
				courts, United States courts of appeal, and the Supreme Court of the United
				States to advance on the docket and to expedite to the greatest possible extent
				the disposition of any matter brought under this section.
						(e)ExceptionA woman upon whom a sex-selection or
				race-selection abortion is performed may not be prosecuted or held civilly
				liable for any violation of this section, or for a conspiracy to violate this
				section.
						(f)DefinitionThe
				term abortion means the act of using or prescribing any
				instrument, medicine, drug, or any other substance, device, or means with the
				intent to terminate the clinically diagnosable pregnancy of a woman, with
				knowledge that the termination by those means will with reasonable likelihood
				cause the death of the unborn child, unless the act is done with the intent
				to—
							(1)save the life or
				preserve the health of the unborn child;
							(2)remove a dead
				unborn child caused by spontaneous abortion; or
							(3)remove an ectopic
				pregnancy.
							.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 13 of
			 title 18, United States Code, is amended by adding after the item relating to
			 section 248 the following new item:
				
					
						249. Discrimination against the unborn on
				the basis of race or
				sex.
					
					.
			4.SeverabilityIf any portion of this Act or the
			 application thereof to any person or circumstance is held invalid, such
			 invalidity shall not affect the portions or applications of this Act which can
			 be given effect without the invalid portion or application.
		
